Citation Nr: 0421407	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-16 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  When this case was last 
before the Board in May 2003, it was remanded for additional 
development.

In October 2001, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been accomplished.

2.  The veteran's right knee disability is manifested by 
degenerative changes with some pain on motion.  

3.  The veteran's right knee disability is not productive of 
instability, subluxation, locking, limitation of extension to 
more than 10 degrees, or limitation of flexion to less than 
45 degrees.  


CONCLUSION OF LAW

The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5257-
5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a the June 2000 statement of 
the case, a September 2002 letter, the June 2003 supplemental 
statement of the case and letter dated in June 2003, the RO 
has informed the veteran of the requirements for a higher 
evaluation, the medical evidence required to substantiate the 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. 
at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, following compliance with the notification 
requirements of the VCAA, the RO issued another supplemental 
statement of the case in October 2003.  There is no 
indication in the record or reason to believe that the RO's 
determination would have been different had the claim not 
been initially adjudicated before compliance with the VCAA 
notice requirements.  In addition, in argument submitted 
subsequent to Pellegrini II, the representative did not 
request that the case be remanded for further RO 
consideration.  In the Board's opinion, a remand for further 
RO consideration of the appellant's claim would only serve to 
further delay resolution of the claim with no benefit flowing 
to the appellant.  Therefore, the Board will address the 
merits of the claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

A May 1973 rating decision granted service connection for a 
sprain of the right knee and assigned a 10 percent evaluation 
under Diagnostic Code 5257, effective January 9, 1973.  

VA progress notes from May 1998 note the veteran's complaints 
of pain in his right knee while climbing stairs, squatting 
and rising from a seated position.  Examination was negative 
for swelling, erythema and effusion; but it was positive for 
patellofemoral crepitus and patellofemoral grind.  The knee 
was stable and McMurray's sign was negative.  Range of motion 
was zero to 125 degrees.  The assessment was early 
degenerative joint disease of the right knee.  Naprosyn was 
prescribed.  X-rays from May 1998 showed no joint effusion or 
fracture.  There were narrowing of the patellofemoral joint 
space and some spurring of the tibial spines, which was seen 
as a degenerative change.

A July 1998 VA progress note states that there was no 
effusion of the right knee and range of motion was zero to 
120 degrees.  Naprosyn was continued.  

A November 1998 X-ray report states that there is a narrowing 
at the lateral joint compartment, as well as at the 
patellofemoral joint space.  Small osteophytes were seen at 
the posterior patella, which were noted to be consistent with 
early osteoarthritis.  There was no joint effusion.

A December 1998 VA examination report notes the veteran's 
complaints of sharp pain in his right knee.  The veteran 
stated that the pain extended to the back of his knee and 
reduced the range of motion of his knee.  He further stated 
that he works as a custodian and that his knee constantly 
hurts and occasionally swells.  Examination revealed that the 
veteran walked with a slight limp, favoring his right lower 
extremity.  When he abducted his right knee, the pain became 
more pronounced and sharp, shooting down the leg.  Palpation 
of the right knee did not trigger any more pain than was 
already present.  Range of motion was zero to 115 degrees, 
with pain more pronounced in the lateral aspect of the joint 
in flexion.  Passive motion in flexion up to 115-120 degrees 
created more pain.  

In the December 1999 rating decision on appeal, the RO 
characterized the service-connected right knee disability as 
degenerative disease and concluded that it warranted a 10 
percent rating based on painful motion and no other rating or 
higher rating.

A December 2000 VA progress note reports the veteran's 
complaints of bilateral knee pain, popping and giving way.  
Examination revealed no effusion, warmth or erythema.  Range 
of motion of the right knee was zero to 125 degrees.  The 
right knee was stable and there was no McMurray's sign.  The 
diagnosis was mild to moderate osteoarthritis of the right 
knee.

According to a March 2001 VA progress note, the veteran was 
seen for complaints of chronic bilateral knee pain.  He did 
say that overall his knees were okay; however, they 
reportedly stiffen up when he remains sitting for a while.  
He also reported popping of the knees and pain when climbing 
stairs.  Examination revealed no effusion, warmth or 
erythema.  Range of motion of the right knee was zero to 125 
degrees.  The knees were stable.  Mild to moderate 
osteoarthritis of the knees was the diagnosis.  

A June 2001 VA outpatient record notes the veteran's 
complaints of worsening bilateral knee pain, left more than 
right.  Examination revealed antalgic gait, bilateral knees 
with moderate effusion, left worse than right.  No erythema, 
warmth or ecchymosis was present.  Range of motion of the 
right knee was zero to 125 degrees.  The right knee was 
positive for crepitus, negative for McMurray' s sign and 
there was normal tracking.  The impression was degenerative 
joint disease with probable degenerative meniscal tears.  

An August 2001 VA progress note reports that the veteran's 
bilateral knee pain was no better or worse than before.  He 
complained of knee pain with stair climbing.  Range of motion 
of the right knee was zero to 125 degrees and there was no 
instability.  Knee braces for both knees were ordered.  

The report of an April 2003 VA examination notes the 
veteran's complaints of activity related swelling, popping 
and catching of the right knee.  He described constant daily 
knee pain with cramping in the thigh.  He also stated that 
sitting back and stretching the knee make it feel better.  He 
was reportedly employed as a custodian and able to work 
despite the knee pain.  He also reported using a neoprene 
knee brace and a cane in his left hand.  He said that his 
left knee hurts him just as much if not more than his right 
knee.  

On examination, the right knee appeared normal; there was no 
effusion, warmth, erythema or scars.  Palpation revealed 
diffuse tenderness along the medial and lateral joint line as 
well as along the superior and inferior poles of the patella.  
Range of motion was from zero to about 100 degrees.  At about 
100 degrees of flexion, the veteran began complaining of 
severe pain in his knee and guarded against any further 
passive flexion.  Ligamentous exam was completely stable to 
varus and valgus stress as well as anterior and posterior 
drawer and Lachman's exam.  McMurray's test was negative and 
there was no crepitus present.  Patellar grind was also 
negative; the patella tracked normally with active and 
passive flexion and extension.  There was full motor strength 
in the knee as far as flexion and extension, although the 
veteran did describe subjective pain with any sort of active 
resistance.  X-rays revealed very mild degenerative changes 
in the lateral compartment of the knee with lateral femoral 
condyle osteophytes.  The assessment was very mild lateral 
knee joint arthritis.  

The examiner opined that although the veteran complained of 
daily mechanical difficulty with respect to his knee, the 
examiner was unable to confirm such during the exam.  The 
examiner further opined that the exam of the right knee was 
"pretty normal except for the fact that he describes quite a 
bit of subjective pain with flexion passive [at] about 100 
degrees."  It was difficult, the examiner stated, to tell 
whether most of the veteran's disability arose from his right 
or his left knee since the veteran complained of equal or 
greater pain in the left knee.  Finally, the examiner stated 
that it was "conceivable that he could have painful limited 
function, particularly after being on his feet all day or 
with prolonged walking or standing, etc.  It is not feasible, 
however, to attempt to express any of this in any terms of 
additional limitation of motion.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

Analysis

The currently assigned evaluation of 10 percent is assigned 
on the basis of arthritis with pain on motion.  

To warrant a higher rating based on limitation of extension 
pursuant to Diagnostic Code 5261, the evidence would have to 
show that the limitation of extension more nearly 
approximates limitation to 15 degrees than 10 degrees.  A 
review of the medical evidence of records shows that the 
veteran has displayed full extension.  The examiners have 
repeatedly noted no atrophy, no current effusion, no lack of 
coordination, and no evidence of weakness such as would 
indicate additional functional impairment.  In addition, none 
of the medical evidence identifies pain resulting in 
limitation of extension.  Therefore, it is clear that the 
disability does not warrant a higher rating under Diagnostic 
Code 5261.

The record also demonstrates that a higher rating is not 
warranted on the basis of limitation of flexion.  The medical 
evidence consistently shows that the veteran is able to flex 
his right knee to 100 or more degrees.  As noted above, there 
is no evidence of increased functional impairment due to 
incoordination or weakness.  Although he has some pain and 
the functional impairment on repeated or prolonged use is 
probably greater than that demonstrated at the VA 
examinations, it is clear that when all pertinent disability 
factors are considered, flexion is not limited to less than 
45 degrees.  

Moreover, the evidence reflects that the veteran does not 
have symptoms due to removal of semilunar cartilage and does 
not experience locking of the knee.  

Although the veteran's knee disability was initially rated 
under Diagnostic Code 5257, all of the medical evidence for 
the period of this claim shows that the veteran has no 
instability or subluxation of the knee.  Therefore, the 
disability does not warrant a compensable evaluation under 
Diagnostic Code 5257.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for right knee disability.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for this disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  In the Board's opinion, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



